Citation Nr: 0534649	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to 
September 1981.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in June 2003, which denied the claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND


The veteran contends that although he did not service in 
Vietnam, he landed there on several occasions.  On his Agent 
Orange examination, he reported that he was in Vietnam for 
one day in 1970 and one day in 1974.  In a May 2005 
statement, the veteran indicated that he landed in Vietnam on 
several occasions, and had to deplane once in April 1973 for 
maintenance reasons.

The RO requested verification of the veteran's Vietnam 
service from the National Personnel Records Center (NPRC) in 
April 2003.  The response noted that NPRC was unable to 
determine whether the veteran had in-country service, but 
that they were furnishing copies of "pertinent documents."  
The attached documents consisted of the DD Form 214, one page 
of AF Form 7, and four pages (front and back) of performance 
reports.  The Board notes, however, that the veteran served 
for 20 years.  In addition, the veteran's representative 
reported that the veteran served two tours in Thailand.  The 
documents provided by NPRC did not show foreign service past 
1971, although his DD Form 214 shows more than 8 years of 
foreign service.  

In light of the above, the Board finds that the veteran's 
complete personnel records may contain relevant information 
to help corroborate the veteran's assertion.  The response 
from NPRC suggests that additional records may exist, but 
were not provided in response to that request.  Therefore, on 
remand, the RO should request the veteran's complete 
personnel records.  See 38 C.F.R. § 3.159(c)(3)

In addition, while the RO issued a Veterans Claims Assistance 
Act of 2000 (VCAA) letter in April 2002 that included the 
requirements for establishing service connection, the Board 
notes that this letter was in response to another claim, as 
the claim for service connection for prostate cancer was not 
received until January 2003.  Although a subsequent letter in 
April 2003 specifically requested that the veteran submit 
evidence regarding service in Vietnam, it does not fully meet 
other VCAA requirements.  To ensure complete VCAA compliance, 
the RO should issue a new VCAA letter on this issue, which 
addresses the evidence needed to substantiate a claim for 
service connection, and who is responsible for obtaining the 
evidence. 

The record also reveals vague statements of the veteran 
landing in Vietnam on several occasions.  The veteran should 
be asked to provide more specific details, such as the 
specific dates and places where he landed in Vietnam, and the 
reasons his planes landed there.  In addition, he should 
submit any records he has regarding his landing in Vietnam, 
including any travel orders.  Further, he should be advised 
that statements from others that served with him showing that 
he landed in Vietnam can also be submitted to help 
corroborate his claim.  Finally, in regards to his contention 
that he was exposed to Agent Orange from planes landing at 
his air base that had flown over Vietnam, he should provide 
specific details as to the dates and places he was exposed in 
this manner, his duties at that time, and how those duties 
exposed him to Agent Orange. 

For the reasons set forth above, this appeal is REMANDED for 
the following:

1.  The RO should request the veteran's 
complete service personnel records 
through official channels, and associate 
them with the claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

3.  The veteran should be asked to do the 
following:
(a)  Provide specific dates and places 
where he landed in Vietnam, and the 
reasons his planes landed there.  
(b)  Submit any records he has regarding 
his landing in Vietnam, including any 
travel orders.
(c)  Submit letters from others that 
served with him confirming his presence 
in Vietnam.  
(d)  Provide specific details as to the 
dates and places he was exposed by planes 
landing at his air base, his duties at 
that time, and how those duties exposed 
him to Agent Orange.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

